Grant, C. J.
(after stating the facts). All the drain proceedings are conceded to be according to law. The assessment is valid. Complainant has not paid the taxes assessed. There is no authority of law for the alleged agreement between complainant and the tax collector to *164offset the amount of his contract against the taxes levied. He had not then performed his contract. Neither is there any authority of law for paying taxes in installments. Sayers v. O’Connor, 124 Mich. 256.
Counsel for complainant concede that he has not brought his case within the two reasons for which alone decrees and sales in foreclosure tax proceedings can be set aside, viz., that the taxes were paid, or the land exempt from taxation. The only two objections they raise to the decree are: (1) That he should have had credit for the $41 paid, and (2) that the reassessment was not ordered by the board of supervisors. Both questions are foreclosed by the decree. Rumsey v. Griffin, 138 Mich. 413; Smith v. Auditor General, 138 Mich. 582; Hall v. Mann, 118 Mich. 201. Numerous decisions upon this question are cited in the above cases, and we need not re-cite them here.
The amount due is a proper subject for determination in the suit brought by the auditor general. The regularity of the assessment and reassessment is a proper subject for like determination. The circuit court in chancery had jurisdiction to determine both questions.
A pro confesso decree is as binding upon the parties thereto upon all questions involved in the suit as is a contested decree on the same questions. If the complainant had appeared in the suit by the auditor general, and made these defenses, and they had been decided against him, and he did not appeal therefrom to this court, he could not attack the decree collaterally.
The bill is without equity, for two. reasons: (a) Complainant might have paid the taxes assessed, as it was his duty tó do, and upon the completion of his contract he would have received the amount due thereon. (b) He gives no reason for not appearing and contesting that suit. He does not allege that he was not aware of its pendency. For aught that appears in his bill, he chose to let the decree in that case go against him by default and rely upon his right to maintain a separate bill in chancery to prevent a cloud upon his title.
*165The cases cited by the complainant under the former tax law, under which a landowner was afforded no day in court, do not apply to cases arising under the present law, affording ample remedy for the landowner to appear and make every defense he has to the validity of the taxes assessed against him.
The decree is affirmed, with costs.
Blair, Hooker, Moore, and McAlvay, JJ., concurred. *